                                     UNITED STATES JUDICIAL PANEL                        FILED
                                                  on                                     Jan 22, 2020
                                      MULTIDISTRICT LITIGATION                       CLERK, U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF CALIFORNIA




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2738


                                        (SEE ATTACHED SCHEDULE)


                                 CONDITIONAL TRANSFER ORDER (CTO -193)


On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,843 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.
It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.
Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Liti2ation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.
This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

   Inasmuch as no objection is
   pending at this lime, the
                                                      FOR THE PANEL:
   I Jan 21, 2020 I
   stay is lifted.




       CLERK'S OFFICE


                                                          ��.?(
          UNITED STATES
        JUOICIAl PANa ON
      MULTIOISTRICT LITIGATION



                                                      John W. Nichols
                                                      Clerk of the Panel
IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                             MDL No. 2738


                SCHEDULE CTO-193 - TAG-ALONG ACTIONS



                   C.A.NO,    CASE CAPTION

CALIFORNIA CENTRAL

 CAC       5       19-02425   Hansi E. Tietge et al v. Johnson and Johnson et al

CALIFORNIA EASTERN

  CAE      2       19-02520   Gaskins v. Johnson & Johnson et al

CALIFORNIA NORTHERN

 CAN       3       19-08193   Charles E. Brandner v. Johnson & Johnson et al

CALIFORNIA SOUTHERN

  CAS      3       19-02409   Bailey v. Johnson & Johnson et al

MASSACHUSETTS

  MA       1       20-10008   Bonta v. Johnson & Johnson et al

NEW YORK EASTERN

 NYE       2       19-07117   Zaleski v. Johnson & Johnson et. al.
 NYE       2       20-00086   Gallagher et al v. Johnson & Johnson et al

NEW YORK NORTHERN

 NYN       5       19-01540   Pattit v. Johnson & Johnson, et al.   -16 7
